Citation Nr: 1100204	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-07 687	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970 and from November 1990 to May 1991.  He died in April 2006.  
The appellant is his surviving spouse.  She appealed to the Board 
of Veterans' Appeals (Board/BVA) from an August 2006 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, denied her claims for service connection 
for cause of death and for § 1318 DIC.

Other records show that, prior to his death, the Veteran had 
appealed a July 2004 RO decision denying his claims for service 
connection for generalized lymphoma and chronic tinea pedis.  He 
had submitted a timely notice of disagreement (NOD) in October 
2004 concerning the denial of those claims and, after receiving a 
statement of the case (SOC) in November 2004, also had submitted 
a timely substantive appeal (VA Form 9) in December 2004 to 
complete the steps necessary to perfect an appeal of those claims 
to the Board.  See 38 C.F.R. § 20.200 (2010).

The Veteran also had initiated, though not perfected, an appeal 
of a June 2005 RO decision denying his claim for service 
connection for a cervical spine disorder.  He had submitted a 
timely NOD in August 2005 to initiate an appeal of that decision, 
and in response the RO had sent him a SOC in March 2006 
concerning this other claim.  But he died before also submitting 
a timely VA Form 9 or equivalent statement, so he did not 
complete the steps necessary to perfect an appeal of this 
additional claim to the Board.  Id.



And since he died during the pendency of the appeal that he 
perfected concerning his claims for generalized lymphoma and 
chronic tinea pedis, the Board dismissed these claims in October 
2006.  As a matter of law, Appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal of 
these claims on their merits had become moot by virtue of his 
death and, therefore, had to be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2009).  In reaching that determination, the Board 
intimated no opinion as to the merits of that appeal or to any 
derivative claim brought by a survivor of him.  38 C.F.R. § 
20.1106 (2010).

Congress since has enacted the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating a new 38 U.S.C. § 5121A allowing substitution in the 
case of the death of a claimant who dies on or after October 10, 
2008).  This change in law permits an eligible person to process 
any pending claims when a Veteran dies to completion.  As 
provided for in this new provision, a person eligible for this 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  Significantly, though, 
the substitution of the eligible person occurs for a claimant who 
dies on or after October 10, 2008, and therefore is inapplicable 
in this particular instance since the Veteran instead died in 
April 2006, so before that critical date.  And in any event, the 
RO sent the appellant-widow a letter in September 2006 indicating 
she was not entitled to any accrued benefits - which derive from 
any claims the Veteran had pending when he died.  As well, a 
March 2007 deferred rating sheet indicates there was no issue 
pending due to his death since none were pending at the RO at the 
time of his death (having already been decided).



So the only remaining claims at issue concern whether the 
Appellant-widow is entitled to service connection for cause of 
death and § 1318 DIC.  Since, however, they require further 
development, the Board is remanding these claims to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

As mentioned, the Veteran died in April 2006, and his terminal 
hospital records show he died at the Audie L. Murphy Memorial VA 
Medical Center (VAMC) in San Antonio, Texas.  The certificate of 
death indicates an autopsy was performed.  But the autopsy report 
is not in the file for consideration and, therefore, must be 
obtained before deciding the cause-of-death and § 1318 claims.  
The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the Veteran's death, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  With any necessary authorization, obtain 
the Veteran's autopsy report and any 
associated autopsy records.  At the time of 
his death, he was hospitalized at the 
Audie L. Murphy Memorial VAMC in San Antonio, 
Texas.



2.  Then readjudicate the claims in light of 
these autopsy findings (and any other 
development resultantly deemed warranted).  
If the claims remain denied, 
send the Appellant-widow and her 
representative a supplemental SOC (SSOC) and 
give them time to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of the claims.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


